DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7-7-22 has been entered.
Claims 1, 3-19, 24-91 have been canceled. Claims 92, 93 have been added. Claims 2, 20-23, 92, 93 are pending. 
Applicant's arguments filed 7-7-22 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Election/Restrictions
Applicants elected Group I, claims 2, 3, 17, 20-25, 28, with traverse on 7-27-21.  
Claims 58-62, 64-66, 91 were withdrawn. 
The examiner has required restriction between product claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claims 2, 20-23, 92, 93 are under consideration. 
Claim Objections
It is unclear whether the “RSS comprising a 23-mer spacer” in claim 2 is an RSS consisting of 23 nucleotides or if it is something more. Pg 49, last two lines, teaches “RSS with a 23bp spacer is a 23-mer RSS and an RSS with a 12bp spacer is a 12-mer RSS.” This infers a 23-mer RSS is just an RSS consisting of 23 nucleotides. Use of RSS and 23-mer language together is confusing if it is simply an RSS consisting of 23 nucleotides. If it is something more, i.e. an RSS plus an additional 23 nucleotide spacer, the language is even more confusing. Clarification is required. 
The language regarding the DH gene segment in claim 2 lacks simplicity and is confusing. The phrase “wherein the eDH gene segment comprises a human Ig DH gene segment flanked on one end by a second RSS comprising a 23-mer spacer and on the other end by an RSS comprising a 12-mer spacer” points out the 2nd RSS but not the 3rd.  The phrase can be written more clearly as ---a human Ig DH gene segment flanked by a 23-mer and a 12-mer spacer---. Calling it a “eDH” gene segment is confusing if it is simply a human DH gene segment flanked by spacers. It is unclear whether each of the plurality of h Ig DH gene segments in item b) has this structure (see 112/2nd). 
Claim 20 ---The nucleotide molecule of claim 2, wherein the at least one human Ig VH gene segment comprises a complete repertoire of unrearranged human Ig VH gene segments---. 
21. ---The nucleotide molecule of claim 2, wherein the at least one human Ig JH gene segment is a human Ig JH6 gene segment---. 
22. ---The nucleotide molecule of claim 2, wherein the at least one human Ig JH gene segment comprises a plurality of unrearranged human Ig JH gene segments comprising a human Ig JH4 gene segment, a human Ig JH5 gene segment, and a human JH6 gene segment---.
23. ---The nucleotide molecule of claim 22, further comprising a human Ig JH1 gene segment, a human Ig JH2 gene segment, and a human Ig JH6 gene segment ---. 
Claim 28 requires clarification for targeting the nucleotide molecule into the genome of a rodent cell because the 5’ homology arm does not contain any rodent sequences; it only requires the 5’ homology arm encodes human VH gene segments which would not be capable of integrating into the genome of a rodent cell. 

Claim Rejections - 35 USC § 112
Enablement
Claims 2, 17, 20-25, 28 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification does not enable making/using the nucleotide molecule of claim 2. Claim 2 is drawn to “A nucleotide molecule comprising from 5' to 3' and in operable linkage: (a) an unrearranged human immunoglobulin (Ig) heavy chain variable (VH) gene segment; (b) anunrearranged human Ig heavy chain diversity (DH) region, wherein the unrearranged human DH region comprises[[ing]]: (i) an engineered DH (eDH) gene segment comprising an unrearranged human Ig DH gene segment that comprises a replacement of a recombination signal sequence (RSS) comprising a 12-mer spacer with an RSS comprising spacer, and plurality of unrearranged human Ig DH gene segments upstream and/or downstream of the eDH gene segment of (b)(i); and (c) an unrearranged human Ig heavy chain joining (JH) gene segment.”. 
The claim encompasses a molecule comprising at least one human VH gene segment flanked on its 3’ end by an RSS comprising a 23-nucleotide spacer, at least one human JH gene segment flanked on its 5’ end by an RSS comprising a 12-nucleotide spacer, and a plurality of human DH gene segments one of which is flanked by a 23-nucleotide spacer and a 12-nucleotide spacer. 
Fig. 2 is described on pg 95, para 270, which refers to a “23:DH3-3:12/JH6 targeting vector” and two other vectors. 

    PNG
    media_image1.png
    474
    778
    media_image1.png
    Greyscale

Pg 29, para 78, generically refers to Fig. 2 and states “Hash lines represent DH gene segments that are included in the targeting vector but are not specifically depicted”; however, there are no hash lines in Fig. 2. If “hash line” is intended to refer to the “/” symbol or the “|” symbol, clarification is required. If “hash line” is intended to refer to the “/” symbol in “23:DH3-3:12/JH6 targeting vector”, then applicants do not teach the structure of the DH gene segment represented by the “/” symbol. If “hash line” is intended to refer to the “|” symbol in “23:DH3-3:12/JH4-6 Targeting vector”, then applicants do not teach the structure of the DH gene segment represented by the “|” symbol. If “hash line” refers to the two back slashes in the vector itself (i.e. “\\”), clarification is required. 
Assuming “hash line” refers to the “\\” in the vector, Fig. 2 is limited to a [human] DH 3-3 gene segment flanked by an RSS with a 23mer spacer and an RSS with a 12mer spacer. The DH 3-3 gene segment is operably linked to “μ0pro”, [mouse] VH6-1, [mouse] DH segments, “Ei”, and a [mouse] IgM gene. It also appears that these elements are operably linked to an endogenous Ig promoter upon integration into the [mouse] genome and allow functional rearrangement of the [human] DH gene segment and the [mouse] DH gene segments in vivo. At minimum, the “engineered DH gene segment” MUST be human flanked by an RSS with a 23mer spacer and an RSS with a 12mer spacer and operably linked to a [mouse] VH gene segment and a [mouse] IgM gene. 
The specification does not teach the structure or function of the “μ0pro”. 
To summarize, the top two vectors in Fig. 2 are limited to a nucleic acid sequence comprising a single human VH gene segment (e.g. VH6-1), a plurality of human unrearranged human DH gene segments, and at least one human JH gene segment (e.g. JH6 or JH4-6) operably linked to a human Ig DH3-3 gene segment flanked by a 23-nucleotide spacer and a 12-nucleotide spacer and rodent IgM heavy chain constant (CH) gene (“23:DH3-3:12:JH6 Targeting Vector” or “23:DH3-3:12:JH4-6 Targeting Vector”). However, the structure of the DH3-3 flanked by a 23-mer and a 12-mer cannot be determined (discussed below). The specification does not teach the VH gene segments is flanked on its 3’ end by a 23-mer RSS as required in item a) or that the JH gene segment is flanked on its 5’ end by a 12-mer as required in item c) of claim 2. The specification does not teach any of the 23-mers or 12-mers in Fig. 2 function as recombination signal sequences as required in claim 2. The specification does not teach any DH gene segment that comprises a second human Ig DH gene flanked by two 12-mers as required in claim 2. 
In the bottom vector in Figure 2 is limited to a nucleic acid sequence encoding a single VH gene segment (VH6-1), a plurality of unrearranged human DH gene segments, and a plurality of unrearranged human JH gene segments (JH1-6) operably linked to a rodent IgM heavy chain constant (CH) gene (Fig 2, “12:DH2-2:23|12:DH2-8:23|12:DH2-15:23/JH1-6 Targeting Vector”). This vector does not comprise a DH gene segment flanked by a 12-mer and a 23-mer as required in claim 2. The specification does not teach the VH6-1 gene segment is flanked on its 3’ end by a 23-mer RSS as required in item a) or that the JH1-6 gene segments are flanked on its 5’ end by a 12-mer as required in item c) of claim 2. The specification does not teach the 23-mers are RSSs as required in claim 2. The specification does not teach any DH gene segment that comprises a second human Ig DH gene flanked by two 12-mers as required in claim 2.

The specification fails to adequately describe the structure of the RSSs “comprising” a 23mer or 12mer or the “engineered” DH gene segment required in claim 2. 
Pg 42, para 136, teaches “a 12-mer RSS” a “23-mer RSS” may flank an Ig V, D, or J gene segment. 
Pg 49, para 159, teaches introducing “a 23-mer recombination signal sequence adjacent to (e.g., 5’ or 3’ of) one or more DH segments of a DH region in an immunoglobulin heavy chain variable region”. Pg 49, para 160, teaches: “Each RSS consists of a conserved block of seven nucleotides (heptamer, S°-CACAGTG-3’, SEQ 1D NO: 144) that is contiguous with a coding sequence (e.g, a VH, DH or JH segment) followed by a non-conserved region, known as the spacer which is either 12bp or 23bp in length, and a second conserved block of nine nucleotides (nonamer;, 5’°-ACAAAAACC-3’, SEQ ID NO:145). The spacer may vary in sequence, but its conserved length corresponds to one or two tums of the DNA double helix. This brings the heptamer and nonamer sequences to the same side of the DNA helix, where they can be bound by a complex of proteins that catalyzes recombination. An RSS with a 23bp spacer is a 23-mer RSS and an RSS with a 12bp spacer is a 12-mer RSS.” Pg 49, para 160, refers to Fig. 1:

    PNG
    media_image2.png
    489
    840
    media_image2.png
    Greyscale

The naturally occurring RSSs include a heptamer (7, SEQ ID NO: 144) or nonamer (9, SEQ ID NO: 145) + a 12 bp or 23bp spacer. The specification does not correlate the RSS heptamer or nonamer + 12bp or 23bp spacer to any RSS comprising a spacer as claimed. 
The specification states: “a germline DH gene segment, e.g., an unrearranged DH gene segment, is flanked on each side by a 12-mer RSS” – pg 42, last 7 lines). However, it is unclear whether “germline” refers to a human, rodent, or some other animal, or whether the discussion is limited to the endogenous state of DH gene segments rodent in rodents. The specification never says rodent DH gene segments in their endogenous state are flanked by 12mer RSSs. Nor does the specification say DH gene segments “comprise” RSSs as claimed. The specification always says DH gene segments are flanked by RSSs, so a DH gene segment cannot have a replacement of RSSs as required in claim 2. Likewise, the engineered DH (eDH) gene segment (eDH) may be flanked by RSSs, but the DH gene segment cannot comprise RSSs or have a replacement of RSSs as claimed. Only the spacer has been genetically modified, not the RSS as claimed. 
The claim encompasses using one, more than one, or all “engineered DH gene segment” as the “plurality of unrearranged human DH gene segments”. However, the specification is limited to using one DH gene segment flanked on the 5’ end by a 23mer spacer and on the 3’ end by a 12mer spacer (Fig. 2, DH3-3 in the “23:DH3-3:12/JH6 Targeting Vector”) or a plurality of DH gene segments flanked on the 3’ end by a (genetically modified) 23mer (Fig. 2, DH2-2, DH2-8, DH2-15). It is assumed the naturally occurring 12mer is retained on the 5’ end and that the 23mer is genetically modified. It is unclear whether DH3-3, DH2-2, DH2-8, or DH2-15 in Fig. 2 are in their “unrearranged” position within the sequence. It is not clear what the open rectangles flanking DH2-2, DH2-8, and DH2-15 are. In other words, the specification fails to how the DH gene segments were genetically modified. The specification is limited to only one genetically modified DH gene segment, e.g. top two panels of Fig. 2. 

The specification does not enable using the molecule of claim 2. Applicants suggest using it to make a “non-human animal” with an “engineered” [human] DH gene segment for “increased expression of antibodies containing [CDR3s with] longer amino acid length as compared to wild-type [ ] and by diversity that, in some embodiments, directs binding to particular antigens” (pg 2, para 4). The purpose of the construct obtained using the nucleotide molecule of claim 2 after integration into the genome of a transgenic mouse cannot be determined because the specification is unclear. It is unclear how the vectors in Fig. 1 and 2 lengthen the amino acid length because Fig. 1 and 2 appear to replace some endogenous DH gene segments with the human DH gene segment, thereby decreasing the DH gene segments. It is unclear how adding DH gene segments increases antibody length or directs the antibody to “particular” antigens. If the genetic modification is intended to lengthen the Ig to bind “particular” antigens, the specification fails to correlate any specific DH genetic modification to a longer antibody or any “particular” antigen. Given the lack of guidance in the specification, it would have required those of skill undue experimentation to determine how to use the nucleotide molecule of claim 2 in a vector for homologous recombination in a mouse or any other non-human animal for “increased expression of antibodies containing [CDR3s with] longer amino acid length as compared to wild-type [ ] and by diversity that, in some embodiments, directs binding to particular antigens” discussed on pg 2, paragraph 4.
The specification does not enable using the molecule of claim 2 to impart a unique CDR-H3 repertoire in a transgenic animal. Schelonka (J. Immunol., 2005, Vol. 175, pg 6624-6632) taught “A single DH gene segment that creates its own unique CDR-H3 repertoire and is sufficient for B-cell development and immune function” (title). The specification provides no guidance regarding using the molecule of claim 2 in a homology vector for making a transgenic animal to obtain a unique CDR-H3 repertoire. It would have required those of skill undue experimentation to determine how to use the molecule of claim 2 to impart a unique CDR-H3 repertoire in a transgenic non-human animal. 
In general, the specification does not provide adequate guidance how to use the nucleotide molecule of claim 2. The specification does not teach the structure or function of the final non-human animal obtained using a homology vector containing the nucleotide molecule of claim 2. The specification does not teach using the nucleotide molecule for purposes other than making homology used to make a non-human animal. The specification does not teach the “DH-DH recombination events” that are desired in the any transgenic animals. The fundamental use of the claimed nucleotide molecule for DH-DH recombination in transgenic rodents is unclear, and there are no other disclosed uses for the nucleotide molecule of claim 2. 
Given the lack of guidance in the specification, it would have required those of skill undue experimentation to determine how to make/use the nucleotide molecule of claim 2. 
Response to arguments
Applicants argue the Office action acknowledges the enablement for the nucleic acids in Figure 2. Applicants’ argument is not persuasive. The specification does not teach the specific genetic modification made to the DH gene segments in the top two vectors in Fig. 2, how/whether the 23mers and 12mers in Fig. 2 are RSSs comprising a 23mer or 12mer spacer as required in claim 2, or the structure of the open rectangles flanking DH2-2, DH2-8, and DH2-15 in “12:DH2-2:23… …JH1-6 Targeting Vector” at the bottom of Fig. 2. Furthermore, none of the vectors in Fig. 2 appear to correlate to the sequence in claim 2 which requires VH and JH gene segments with spacers. Finally, the specification does not teach how to use the vectors in Fig. 2 for any of the disclosed purposes for reasons set forth above. This is a full lack of enablement as indicated in the heading of the rejection. 
Applicants other comments are noted but do not appear to address the rejections at hand. 
Applicants’ response to the claim objections has been reviewed for clues, but none can be found. 
Applicants state those of skill know naturally occurring unrearranged human DH gene segments are flanked by a 12mer RSS. Applicants’ argument is not persuasive because it is not in the specification or supported by any reference. It is unclear how an RSS comprising a 12mer spacer in claim 2 correlates to any well-known 12-nucleotide RSS flanking a human DH gene segment. 
None of the VH and JH gene segments exemplified are flanked by RSSs comprising spacer as required in claim 2. The function of such a modification is unclear. 
The specification fails to teach how to use the molecule of claim 2 for reasons set forth above. This aspect of the rejection has not been addressed. 

Written Description
Claims 2, 17, 20-25, 28 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification lacks written description for the molecule of claim 2. The claim encompasses a molecule comprising at least one human VH gene segment flanked on its 3’ end by an RSS comprising a 23-nucleotide spacer, at least one human JH gene segment flanked on its 5’ end by an RSS comprising a 12-nucleotide spacer, and a plurality of human DH gene segments one of which is flanked by an RSS comprising a 23-nucleotide spacer and an RSS comprising a 12-nucleotide spacer. 
The concept of a human VH gene segment flanked on its 3’ end by an RSS comprising a 23-nucleotide spacer or at least one human JH gene segment flanked on its 5’ end by an RSS comprising a 12-nucleotide spacer lacks written description. Figure 1 shows VH gene segments with a striped triangle on the 3’ end, but the specification does not teach the striped triangle is an RSS or a 23mer as required in claim 2. The JH gene segments have a striped triangle on their 5’ end, but the specification does not teach the striped triangle is an RSS or a 12mer as required in claim 2. The remainder of the specification and the art at the time of filing do not teach VH or JH gene segments having the RSSs required in claim 2. Accordingly, the concept lacks written description. 
The specification lacks written description for a plurality of human DH gene segments wherein at least one of them is flanked by an RSS comprising a 23-nucleotide spacer and an RSS comprising a 12-nucleotide spacer as required in claim 2. Fig. 1 does not teach the structure of the “engineered” DH gene segment in the bottom panel (or the structure of the “μ0pro”. Fig. 2 is described on pg 95, para 270, which refers to a “23:DH3-3:12/JH6 targeting vector” and two other vectors (see above). Pg 29, para 78, generically refers to Fig. 2 and states “Hash lines represent DH gene segments that are included in the targeting vector but are not specifically depicted”; however, there are no hash lines in Fig. 2. If “hash line” is intended to refer to the “/” symbol or the “|” symbol, clarification is required. If “hash line” is intended to refer to the “/” symbol in “23:DH3-3:12/JH6 targeting vector”, then applicants do not teach the structure of the DH gene segment represented by the “/” symbol. If “hash line” is intended to refer to the “|” symbol in “23:DH3-3:12/JH4-6 Targeting vector”, then applicants do not teach the structure of the DH gene segment represented by the “|” symbol. If “hash line” refers to the two back slashes in the vector itself (i.e. “\\”), clarification is required. 
Assuming “hash line” refers to the “\\” in the vector, Fig. 2 is limited to a [human] DH 3-3 gene segment flanked by an RSS with a 23mer spacer and an RSS with a 12mer spacer. The DH 3-3 gene segment is operably linked to “μ0pro”, [mouse] VH6-1, [mouse] DH segments, “Ei”, and a [mouse] IgM gene. It also appears that these elements are operably linked to an endogenous Ig promoter upon integration into the [mouse] genome and allow functional rearrangement of the [human] DH gene segment and the [mouse] DH gene segments. 
To summarize, the top two vectors in Fig. 2 are limited to a nucleic acid sequence comprising a single human VH gene segment (e.g. VH6-1), a plurality of human unrearranged human DH gene segments, and at least one human JH gene segment (e.g. JH6 or JH4-6) operably linked to a human Ig DH3-3 gene segment flanked by a 23-nucleotide spacer and a 12-nucleotide spacer and rodent IgM heavy chain constant (CH) gene (“23:DH3-3:12:JH6 Targeting Vector” or “23:DH3-3:12:JH4-6 Targeting Vector”). However, the structure of the DH3-3 flanked by a 23-mer and a 12-mer cannot be determined (discussed below). The specification does not teach the VH gene segments is flanked on its 3’ end by a 23-mer RSS as required in item a) or that the JH gene segment is flanked on its 5’ end by a 12-mer as required in item c) of claim 2. The specification does not teach any of the 23-mers or 12-mers in Fig. 2 function as recombination signal sequences as required in claim 2. The specification does not teach any DH gene segment that comprises a second human Ig DH gene flanked by two 12-mers as required in claim 2. 
In the bottom vector in Figure 2 is limited to a nucleic acid sequence encoding a single VH gene segment (VH6-1), a plurality of unrearranged human DH gene segments, and a plurality of unrearranged human JH gene segments (JH1-6) operably linked to a rodent IgM heavy chain constant (CH) gene (Fig 2, “12:DH2-2:23|12:DH2-8:23|12:DH2-15:23/JH1-6 Targeting Vector”). This vector does not comprise a DH gene segment flanked by a 12-mer and a 23-mer as required in claim 2. The specification does not teach the VH6-1 gene segment is flanked on its 3’ end by a 23-mer RSS as required in item a) or that the JH1-6 gene segments are flanked on its 5’ end by a 12-mer as required in item c) of claim 2. The specification does not teach the 23-mers are RSSs as required in claim 2. The specification does not teach any DH gene segment that comprises a second human Ig DH gene flanked by two 12-mers as required in claim 2.

The specification fails to adequately describe an RSS comprising a 23mer or 12mer or the “engineered” DH gene segment required in claim 2. 
Pg 42, para 136, teaches “a 12-mer RSS” a “23-mer RSS” may flank an Ig V, D, or J gene segment. 
Pg 49, para 159, teaches introducing “a 23-mer recombination signal sequence adjacent to (e.g., 5’ or 3’ of) one or more DH segments of a DH region in an immunoglobulin heavy chain variable region”. Pg 49, para 160, teaches: “Each RSS consists of a conserved block of seven nucleotides (heptamer, S°-CACAGTG-3’, SEQ 1D NO: 144) that is contiguous with a coding sequence (e.g, a VH, DH or JH segment) followed by a non-conserved region, known as the spacer which is either 12bp or 23bp in length, and a second conserved block of nine nucleotides (nonamer;, 5’°-ACAAAAACC-3’, SEQ ID NO:145). The spacer may vary in sequence, but its conserved length corresponds to one or two tums of the DNA double helix. This brings the heptamer and nonamer sequences to the same side of the DNA helix, where they can be bound by a complex of proteins that catalyzes recombination. An RSS with a 23bp spacer is a 23-mer RSS and an RSS with a 12bp spacer is a 12-mer RSS.” Pg 49, para 160, refers to Fig. 1:

    PNG
    media_image2.png
    489
    840
    media_image2.png
    Greyscale

The naturally occurring RSSs include a heptamer (7, SEQ ID NO: 144) or nonamer (9, SEQ ID NO: 145) + a 12 bp or 23bp spacer. The specification does not correlate the RSS heptamer or nonamer + 12bp or 23bp spacer to any RSS comprising a spacer as claimed.
The specification states: “a germline DH gene segment, e.g., an unrearranged DH gene segment, is flanked on each side by a 12-mer RSS” – pg 42, last 7 lines). However, it is unclear whether “germline” refers to a human, rodent, or some other animal, or whether the discussion is limited to the endogenous state of DH gene segments rodent in rodents. The specification never says rodent DH gene segments in their endogenous state are flanked by 12mer RSSs. Nor does the specification say DH gene segments “comprise” RSSs as claimed. The specification always says DH gene segments are flanked by RSSs, so a DH gene segment cannot have a replacement of RSSs as required in claim 2. Likewise, the engineered DH (eDH) gene segment (eDH) may be flanked by RSSs, but the DH gene segment cannot comprise RSSs or have a replacement of RSSs as claimed. Only the spacer has been genetically modified, not the RSS as claimed.
The claim encompasses using one, more than one, or all “engineered DH gene segment” as the “plurality of unrearranged human DH gene segments”. However, the specification is limited to using one DH gene segment flanked on the 5’ end by a 23mer spacer and on the 3’ end by a 12mer spacer (Fig. 2, DH3-3 in the “23:DH3-3:12/JH6 Targeting Vector”) or a plurality of DH gene segments flanked on the 3’ end by a (genetically modified) 23mer (Fig. 2, DH2-2, DH2-8, DH2-15). It is assumed the naturally occurring 12mer is retained on the 5’ end and that the 23mer is genetically modified. It is unclear whether DH3-3, DH2-2, DH2-8, or DH2-15 in Fig. 2 are in their “unrearranged” position within the sequence. It is not clear what the open rectangles flanking DH2-2, DH2-8, and DH2-15 are. In other words, the specification fails to how the DH gene segments were genetically modified. The specification is limited to only one genetically modified DH gene segment, e.g. top two panels of Fig. 2.
Accordingly, the specification lacks written description for the structure of the RSSs comprising a 23mer or 12mer or the “engineered” DH gene segment required in claim 2.

The concept of an Ig DH region comprising a second Ig DH gene segment in claim 2 lacks written description. The structure associated with such a DH region cannot be envisioned and is not disclosed in the specification or the art at the time of filing. 
The concept of operable linkage of a second Ig DH gene segment flanked by spacer and the eDH gene segment in claim 2 lacks written description. The concept of the structure and function is wholly unclear from the specification because it is not disclosed. 
The concept of each VH gene segment with an RSS + spacer on its 3’ end in claim 20 lacks written description. The concept is not readily apparent from Fig. 1 or 2 or anywhere else in the specification. 
The concept of each JH6 gene segment with an RSS + spacer on its 3’ end in claim 21 lacks written description. The concept is not readily apparent from Fig. 1 or 2 or anywhere else in the specification. 
The concept of a human Ig JH gene segment comprising a plurality of JH gene segments in claim 23 lacks written description. The concept is absent from the original disclosure. 
Claim 92 lacks written description because the specification does not teach a DH3-3 flanked by a 23mer and a 12mer with a DH segment upstream. The specification is limited to multiple non-genetically modified DH gene segments upstream in Fig. 2. 
The concept of any JH gene segment being flanked on its 3’ end with a RSS+23mer spacer lacks written description. The specification does not teach the concept anywhere including Fig. 1 and 2. 
The concept of DH2-2, DH2-8, DH2-15 being flanked by RSS+23mer and RSS+12mer in claim 93 lacks written description. The specification does not teach the concept anywhere including Fig. 1 and 2.
The last 9 lines of claim 93 lack written description. Support is not found in claim 17 or Fig. 2 as indicated by applicants on pg 7 of the response filed 7-7-22. 

Indefiniteness
Claims 2, 20-23 remain and claims 92 and 93 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of “RSS comprising a 23mer spacer” or “12mer spacer” in claim 2 as newly amended remains unclear. The specification teaches RSSs that are a heptamer (7, SEQ ID NO: 144) or nonamer (9, SEQ ID NO: 145). They are operably linked to a 12 bp or 23bp spacer (pg 49, para 160). The RSS does not comprise a 23mer or 12mer spacer. It is separate. Accordingly, the amendment makes the claim  unclear. 
The phrase “the unrearranged human Ig DH region” in claim 2 lacks antecedent basis. 
The concept of an Ig DH region comprising a second Ig DH gene segment in claim 2 is indefinite. The structure associated with such a DH region cannot be envisioned and is not disclosed in the specification or the art at the time of filing. 
The concept of operable linkage of a second Ig DH gene segment flanked by spacer and the eDH gene segment in claim 2 is indefinite. The concept of the structure and function is wholly unclear from the specification because it is not disclosed. 
The concept of a human Ig JH gene segment comprising a plurality of JH gene segments in claim 23 is indefinite. A single JH gene segment cannot comprise multiple gene segments. 


The art at the time of filing did not teach or suggest a nucleotide molecule comprising a human DH gene segment flanked [on the 5’ end] by an RSS comprising a 23mer spacer and [on the 3’ end] an RSS comprising a 12mer spacer as assumed in claim 2. 

Conclusion
No claim is allowed.  

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632